CUISINE SOLUTIONS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(2007 EQUITY INCENTIVE PLAN)

 

                This RESTRICTED STOCK UNIT AWARD AGREEMENT, is dated August 18,
2008 and delivered by CUISINE SOLUTIONS, INC., a Delaware corporation (the
"Corporation"), to Ronald R. Zilkowski an employee of the Corporation (the
"Grantee").

 

                WHEREAS, the Board of Directors of the Corporation (the "Board")
on August 3, 2007, adopted, and the shareholders of the Corporation at their
2007 Annual Meeting approved, the Corporation's 2007 Equity Incentive Plan (the
"Plan"), which is administered by the Compensation Committee of the Board (the
"Compensation Committee") and the Plan provides for the grant of restricted
stock unit awards (the "Restricted Units") to key employees of the Corporation,
in accordance with the terms and provisions thereof; and

 

                WHEREAS, the Board has determined that the Grantee shall be
given a restricted stock unit award pursuant to the Plan and subject to the
terms of this Agreement;

 

                NOW, THEREFORE, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1.     Restricted Stock Unit Award.

 

        Subject to the terms and conditions set forth in this Agreement, the
Corporation hereby awards the Grantee 72,000 Restricted Units (the "Award")
under the Plan. The Grantee accepts the Award and agrees to be bound by the
terms and conditions of this Agreement and the Plan with respect to the grant.

 

2.     Restricted Unit Account.

 

        The Corporation shall establish and maintain a Restricted Unit account
for and on behalf of the Grantee and shall record in such account the number of
Restricted Units awarded to the Grantee. No shares of Common Stock shall be
issued to the Grantee at the time the award is made, and the Grantee shall not
be, nor have any of the rights or privileges of, a stockholder of the
Corporation with respect to any Restricted Units recorded in the account.

 

3.     Interest not Transferable.

 

        Unless otherwise provided by law, prior to the time that the shares of
Common Stock subject to this Award are delivered to the Grantee, the Grantee
shall not have the right to transfer, pledge, sell, assign or otherwise dispose
of any shares of Common Stock subject to the Award, and any attempted transfer
or disposition of the shares by the Grantee, whether by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary, or involuntary, or by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
shall be null and void and have no effect.  For example, the Grantee may not use
shares that may be issued in respect of this Award as security for a loan. 
Additionally, this Award is not transferable, except by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, by delivering written
notice to the Corporation, in a form satisfactory to the Corporation, the
Grantee may designate a third party who, in the event of the Grantee’s death,
shall thereafter be entitled to receive any distributions of Common Stock to
which the Grantee is entitled at the time of death pursuant to this Agreement.
The Grantee shall not have any interest in any fund or specific asset of the
Corporation by reason of this award or the Restricted Unit account established
for the Grantee.

 

4.     Lapsing of Restrictions.

 

        Except as otherwise provided in this Agreement, the restrictions
applicable to the Restricted Units shall lapse only upon the achievement of the
performance targets defined in Appendix A in accordance with the schedule set
forth in Appendix A.  In the event that a Restricted Unit vests, the Corporation
shall deliver to the grantee one (1) share of Common Stock for each Restricted
Unit that is vested within ninety (90) days after the end of the applicable
fiscal year and after the Compensation Committee certification with respect to
the Company's performance as described in Section 6.

 

5.     Termination of Restricted Units.

 

        The period of performance covered by this award shall be from the last
day of the Company's fiscal year 2008 until the last day of the Company's fiscal
year 2013 (the "Performance Period"). Unless otherwise terminated or converted
into Common Stock in accordance with Appendix A, the Restricted Units shall
terminate and become null and void ninety (90) days after the expiration of the
Performance Period.

 

        Upon the termination of Grantee's Continuous Service for any reason
(except as otherwise set forth below), any Restricted Units which have not
vested shall terminate. Upon termination of Grantee's employment as a result of
Board approved retirement (consistent with the Corporation's policies regarding
retirement), Disability or death ("Qualified Reason"), vesting shall occur with
respect to, at a maximum, the number of Restricted Units granted to Grantee that
have not vested as of the date of termination, divided by the number of weeks in
the Performance Period, multiplied by the number of weeks employed during the
Performance Period prior to Grantee's termination for a Qualified Reason (the
"Pro Rata Units"); provided, however, that the restrictions shall lapse with
respect to the Pro Rata Units only in accordance with the Company's  achievement
of the performance targets provided in Appendix A through the end of the fiscal
year in which the Qualified Reason occurs, as described on Appendix A.

 

6.     Procedures.

 

        Within sixty (60) days following the end of each of the Corporation's
fiscal years during the Performance Period, the Compensation Committee will
certify to the Corporation's Corporate Secretary the actual performance achieved
with respect to the criteria set forth in Appendix A. In addition, the
Compensation Committee will certify to the Corporation's Corporate Secretary any
Restricted Units with respect to which the restrictions have lapsed. Upon
receipt of such certification, the Corporate Secretary will cause the Company's
transfer agent to issue to the Grantee one share of the Company's Common Stock
for each Restricted Unit for which the restrictions have lapsed.

 

        The obligation of the Corporation to deliver Common Stock shall,
however, be subject to the condition that if at any time the Compensation
Committee shall determine in its discretion that the listing, registration or
qualification of the shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issue of
shares, the shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Compensation Committee.
The issuance of shares to Grantee pursuant to this Agreement is subject to any
applicable taxes and other laws or regulations of the United States or of any
state/country having jurisdiction thereof.

 

7.     Grantee's Securities Law Representations.

 

        The Grantee hereby represents and warrants to the Corporation: (a) that
the Common Stock subject to the Restricted Units is being acquired for purposes
of investment and not with a view to distribution thereof; (b) that if Grantee
is or becomes an affiliate of the Corporation (as defined in regulations
promulgated by the Securities and Exchange Commission) prior to the time of any
proposed resale of shares acquired, or if such shares are not registered under
the Securities Act of 1933, as amended (the "1933 Act"), the Grantee will comply
with all applicable conditions of the 1933 Act and the rules and regulations
promulgated thereunder in effecting such resale; and (c) that the Grantee shall
not dispose of any shares of such Common Stock in any manner that is, or may
involve the Corporation in, a violation of any federal or state securities law,
including the 1933 Act.

 

        The Compensation Committee may require that the share certificates be
inscribed with a legend restricting transfer in accordance with applicable
securities law requirements.

 

8.     Adjustment Upon Changes in Capitalization.

 

        In the event of any change in the number or class of shares of Common
Stock outstanding, by reason of a stock dividend, stock split, subdivision or
combination of shares, a merger or consolidation in which the Corporation is the
surviving corporation, or any other change in capitalization, the Restricted
Units and the number and class of shares subject to the Restricted Units shall
be adjusted by the Compensation as it determines to be required in its
discretion.

 

9.     Change In Control.

 

        The Restricted Units shall vest with respect to 100% of the shares
subject to the Restricted Units upon a "Change in Control" as that term is
defined in the Plan.

 

10.     Employment Not Affected.

 

        The granting of the Award shall not be construed to create an obligation
on the part of the Corporation or its subsidiaries to continue Grantee's
Continuous Service. Except as may otherwise be provided in a written agreement
between Grantee and the Corporation (or its subsidiary), the Corporation and its
subsidiaries specifically reserve the right to terminate at will, with or
without cause, the Grantee's employment or service at any time (whether by
dismissal, discharge, retirement or otherwise).

 

11.     Amendment of Award.

 

        The Award may be amended, in whole or in part, by the Compensation
Committee at any time if it determines, in its sole discretion, that such
amendment is necessary or advisable in the light of any addition to or change
in: (a) the Code or regulations issued thereunder or (b) any federal or state
securities law or other law or regulation, which change occurs after the grant
of the Award and by its terms retroactively applies to the Award;
provided,however, that no such amendment shall, without the Grantee's consent,
materially adversely affect Grantee's rights in and to the Restricted Units.

 

12.     Notice.

 

        Notices to the Corporation shall be addressed to it in care of its Chief
Financial Officer or Corporate Secretary, and any notice to the Grantee shall be
addressed to the current address shown on the Corporation's payroll records. Any
notice shall be deemed duly given if delivered in writing directly to the
recipient or by registered or certified mail, postage prepaid.

 

13.     Incorporation of 2007 Equity Incentive Plan by Reference.

 

        The Award is granted pursuant to the terms of the Corporation's 2007
Equity Incentive Plan, as in effect from time to time, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. Any capitalized terms used herein that are not otherwise
defined shall have the meaning set forth in the Plan.  The Compensation
Committee shall have full authority to interpret and construe the Award, in its
sole discretion, and its decision shall be conclusive and binding upon any
question of law or fact arising hereunder and shall be enforceable at law or in
equity by any court of competent jurisdiction.

 

14.     Governing Law.

 

        The validity, construction, interpretation and effect of this instrument
and any other matter arising under this instrument shall exclusively be governed
by, and determined in accordance with applicable Federal law and the laws of the
State of Virginia, without regard to Virginia rules for conflicts of law.

 

14.  Withholding Obligations

A.    On or before the time the Grantee receive a distribution of Common Stock
pursuant to this Award, or at any time thereafter as requested by the
Corporation, the Grantee hereby authorizes any required withholding from the
Common Stock issuable to the Grantee and/or otherwise agrees to make adequate
provision in cash for any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Corporation  or any Affiliate which
arise in connection with the Award (the “Withholding Taxes”).  The Grantee may
direct the Corporation to withhold shares of Common Stock with a Fair Market
Value (measured as of the date shares of Common Stock are delivered as set forth
above) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

B.     Unless the tax withholding obligations of the Corporation and/or any
Affiliate are satisfied, the Corporation shall have no obligation to deliver to
the Grantee any Common Stock.

 

        IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Award Agreement as of the date first written above.

 

 

Attest:                                                             CUISINE
SOLUTIONS, INC.

 

/s/ L. Felipe Hasselmann                                 By: /s/ Stanislas
Vilgrain

----------------------------                        
----------------------------------

L. Felipe Hasselmann                                      Stanislas Vilgrain

Chief Operating Officer                                 Chief Executive Officer
& President

 

        I hereby accept the award of Restricted Units described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement. 
I hereby further agree that all decisions and determinations of the Compensation
Committee with respect to the Restricted Units shall be final and binding.

 

/s/ Ronald R. Zilkowski

----------------------------

Ronald R. Zilkowski

 


 

APPENDIX A

 

                           RESTRICTED STOCK UNIT AWARD

                    PERFORMANCE TARGETS AND VESTING SCHEDULE

 

I.      DEFINITIONS

 

        "Pre-Tax EPS Growth" shall mean growth in Pre-Tax EPS (as defined below)

as measured at the end of each fiscal year of the Performance Period. Growth

shall be measured off of the Base Year Pre-Tax EPX.

 

        "Base Year Pre-Tax EPX" shall mean Pre-Tax Operating Earnings Per Share

divided by Fully Diluted Shares. Operating Earnings Per Share shall be the final

Base Year earnings per share excluding certain items as approved by the Board

consistent with past practice and reported by the company in its fiscal year end

earnings release.

 

        "Fully Diluted Shares" shall mean total diluted shares as reported in

the Company's Consolidated Income Statement for each fiscal year of the

Performance Period, but shall exclude the dilutive effect of any restricted

stock or restricted stock unit awards granted during the Performance Period and

all options, restricted stock and other equity compensation granted to Directors

during the Performance Period.

 

        "Investment Grade" shall mean an investment rating of not less than BBB-

or Baa3 by one of the major rating agencies (Standard and Poors, Moodys Investor

Service or Fitch). If, at the time of measurement, the Corporation's debt is not

rated, then it shall be considered Investment Grade.

 

        "Pre-Tax Earnings" shall mean the Corporation's earnings before income

taxes as reported in the Company's Consolidated Income Statement for each fiscal

year of the Performance Period, excluding any non-cash charge incurred in

accordance with accounting principles generally accepted in the United States of

America (GAAP) for any restricted stock or restricted stock unit awards granted

during the Performance Period and all options, restricted stock and other equity

compensation granted to Directors during the Performance Period.

 

        "Pre-Tax EPS" shall mean Pre-Tax Earnings divided by Fully Diluted

Shares.

 

II.     PERFORMANCE TARGETS

 

72,000 Restricted Units    25,710 Threshold    56,570 Intermediate   72,000
Stretch

------------------------   ----------------    -------------------  
--------------

Growth                     8% Compounded       11% Compounded        15%
Compounded

 

 

Corporation's debt must be Investment Grade at the end of the Performance

Period, and in any year in which vesting occurs.

 

 

III.    VESTING SCHEDULE

 

The restrictions will lapse with respect to the corresponding number of

Restricted Units associated with the performance targets set forth in II above

based on the following schedule. This schedule shall be adjusted for any change

in the number or class of shares of Stock outstanding, by reason of a stock

dividend, stock split, subdivision or combination of shares.

 

"A" equals Base Year Pre-Tax EPX

 

                                                            Share       %     
Shares

Year 2 allocation                             EPS Growth    Alloc    vesting  
earned

-----------------------------------------     ----------   -------   -------  
------

((A*1.08)*1.08)                                8%-10.4%     25,710        10%  
2,570

 

((A*1.105)*1.105)                             10.5%-14.9%   56,570        10%  
5,660

 

((A*1.15)*1.15) +                                15%+       72,000        10%  
7,200

 

                                                            Share       %     
Shares

Year 3 allocation                             EPS Growth    Alloc    vesting  
earned

-----------------------------------------     ----------   -------   -------  
------

(((A*1.08)*1.08)*1.08)                         8%-10.4%     25,710        15%  
3,860

 

(((A*1.105)*1.105)*1.105)                     10.5%-14.9%   56,570        15%  
8,490

 

(((A*1.15)*1.15)*1.15) +                         15%+       72,000        15% 
10,800

 

                                                            Share       %     
Shares

Year 4 allocation                             EPS Growth    Alloc    vesting  
earned

-----------------------------------------     ----------   -------   ------- 
 ------

((((A*1.08)*1.08)*1.08)*1.08)                  8%-10.4%     25,710        20%   
5,140

 

((((A*1.105)*1.105)*1.105)*1.105)             10.5%-14.9%   56,570        20%  
11,310

 

((((A*1.15)*1.15)*1.15)*1.15) +                  15%+       72,000        20%  
14,400

 

 

                                                Share       %      Shares

Year 5 Allocation                           EPS Growth    Alloc    vesting  
earned*

-----------------------------------------   ----------   -------   -------  
-------

 (((((A*1.08)*1.08)*1.08)*1.08)*1.08)                 8.0%     25,710  
100.0%      25,710

                          

(((((A*1.081)*1.081)*1.081)*1.081)*1.081)             8.1%     38,565  
100.0%      38,565

                          

(((((A*1.082)*1.082)*1.082)*1.082)*1.082)             8.2%     38,565  
100.0%      38,565

                                                             

(((((A*1.083)*1.083)*1.083)*1.083)*1.083)             8.3%     38,565  
100.0%      38,565

                                                             

(((((A*1.084)*1.084)*1.084)*1.084)*1.084)             8.4%     38,565  
100.0%      38,565

                                                             

(((((A*1.085)*1.085)*1.085)*1.085)*1.085)             8.5%     38,565  
100.0%      38,565

                                                             

(((((A*1.086)*1.086)*1.086)*1.086)*1.086)             8.6%     38,565  
100.0%      38,565

                                                             

(((((A*1.087)*1.087)*1.087)*1.087)*1.087)             8.7%     38,565  
100.0%      38,565

                                                             

(((((A*1.088)*1.088)*1.088)*1.088)*1.088)             8.8%     38,565  
100.0%      38,565

                                                             

(((((A*1.089)*1.089)*1.089)*1.089)*1.089)             8.9%     44,993  
100.0%      44,993

                                                             

(((((A*1.09)*1.09)*1.09)*1.09)*1.09)                  9.0%     44,993  
100.0%      44,993

                                                             

(((((A*1.091)*1.091)*1.091)*1.091)*1.091)             9.1%     44,993  
100.0%      44,993

                                                             

(((((A*1.092)*1.092)*1.092)*1.092)*1.092)             9.2%     44,993  
100.0%      44,993

                                                             

(((((A*1.093)*1.093)*1.093)*1.093)*1.093)             9.3%     44,993  
100.0%      44,993

                                                             

(((((A*1.094)*1.094)*1.094)*1.094)*1.094)             9.4%     44,993  
100.0%      44,993

                                                             

(((((A*1.095)*1.095)*1.095)*1.095)*1.095)             9.5%     44,993  
100.0%      44,993

                                                             

(((((A*1.096)*1.096)*1.096)*1.096)*1.096)             9.6%     51,420  
100.0%      51,420

                                                             

(((((A*1.097)*1.097)*1.097)*1.097)*1.097)             9.7%     51,420  
100.0%      51,420

                                                             

(((((A*1.098)*1.098)*1.098)*1.098)*1.098)             9.8%     51,420  
100.0%      51,420

                                                             

(((((A*1.099)*1.099)*1.099)*1.099)*1.099)             9.9%     51,420  
100.0%      51,420

                                                             

(((((A*1.1)*1.1)*1.1)*1.1)*1.1)                       10.0%    51,420  
100.0%      51,420

                                                             

(((((A*1.101)*1.101)*1.101)*1.101)*1.101)             10.1%    51,420  
100.0%      51,420

                                                             

(((((A*1.102)*1.102)*1.102)*1.102)*1.102)             10.2%    56,570  
100.0%      56,570

                                                             

(((((A*1.103)*1.103)*1.103)*1.103)*1.103)             10.3%    56,570  
100.0%      56,570

                                                             

(((((A*1.104)*1.104)*1.104)*1.104)*1.104)             10.4%    56,570  
100.0%      56,570

                                                             

(((((A*1.105)*1.105)*1.105)*1.105)*1.105)             10.5%    56,570  
100.0%      56,570

                                                             

(((((A*1.106)*1.106)*1.106)*1.106)*1.106)             10.6%    56,570  
100.0%      56,570

                                                             

(((((A*1.107)*1.107)*1.107)*1.107)*1.107)             10.7%    56,570  
100.0%      56,570

                                                             

(((((A*1.108)*1.108)*1.108)*1.108)*1.108)             10.8%    56,570  
100.0%      56,570

                                                             

(((((A*1.109)*1.109)*1.109)*1.109)*1.109)             10.9%    59,140  
100.0%      59,140

                                                             

(((((A*1.11)*1.11)*1.11)*1.11)*1.11)                  11.0%    59,140  
100.0%      59,140

                                                             

(((((A*1.111)*1.111)*1.111)*1.111)*1.111)             11.1%    59,140  
100.0%      59,140

                                                             

(((((A*1.112)*1.112)*1.112)*1.112)*1.112)             11.2%    59,140  
100.0%      59,140

                                                             

(((((A*1.113)*1.113)*1.113)*1.113)*1.113)             11.3%    59,140  
100.0%      59,140

                                                             

(((((A*1.114)*1.114)*1.114)*1.114)*1.114)             11.4%    59,140  
100.0%      59,140

                                                             

(((((A*1.115)*1.115)*1.115)*1.115)*1.115)             11.5%    59,140  
100.0%      59,140

                                                             

(((((A*1.116)*1.116)*1.116)*1.116)*1.116)             11.6%    61,710  
100.0%      61,710

                                                             

(((((A*1.117)*1.117)*1.117)*1.117)*1.117)             11.7%    61,710  
100.0%      61,710

                                                             

(((((A*1.118)*1.118)*1.118)*1.118)*1.118)             11.8%    61,710  
100.0%      61,710

                                                             

(((((A*1.119)*1.119)*1.119)*1.119)*1.119)             11.9%    61,710  
100.0%      61,710

                                                             

(((((A*1.12)*1.12)*1.12)*1.12)*1.12)                  12.0%    61,710  
100.0%      61,710

                                                             

(((((A*1.121)*1.121)*1.121)*1.121)*1.121)             12.1%    61,710  
100.0%      61,710

                                                             

(((((A*1.122)*1.122)*1.122)*1.122)*1.122)             12.2%    64,280  
100.0%      64,280

                                                             

(((((A*1.123)*1.123)*1.123)*1.123)*1.123)             12.3%    64,280  
100.0%      64,280

                                                             

(((((A*1.124)*1.124)*1.124)*1.124)*1.124)             12.4%    64,280  
100.0%      64,280

                                                             

(((((A*1.125)*1.125)*1.125)*1.125)*1.125)             12.5%    64,280  
100.0%      64,280

                                                                     

(((((A*1.126)*1.126)*1.126)*1.126)*1.126)             12.6%    64,280  
100.0%      64,280

                                                             

(((((A*1.127)*1.127)*1.127)*1.127)*1.127)             12.7%    64,280  
100.0%      64,280

                                                             

(((((A*1.128)*1.128)*1.128)*1.128)*1.128)             12.8%    66,860  
100.0%      66,860

                                                             

(((((A*1.129)*1.129)*1.129)*1.129)*1.129)             12.9%    66,860  
100.0%      66,860

                                                             

(((((A*1.13)*1.13)*1.13)*1.13)*1.13)                  13.0%    66,860  
100.0%      66,860

                                                             

(((((A*1.131)*1.131)*1.131)*1.131)*1.131)             13.1%    66,860  
100.0%      66,860

                                                             

(((((A*1.132)*1.132)*1.132)*1.132)*1.132)             13.2%    66,860  
100.0%      66,860

 

(((((A*1.133)*1.133)*1.133)*1.133)*1.133)             13.3%    66,860  
100.0%      66,860

                                                             

(((((A*1.134)*1.134)*1.134)*1.134)*1.134)             13.4%    69,430  
100.0%      69,430

                                                             

(((((A*1.135)*1.135)*1.135)*1.135)*1.135)             13.5%    69,430  
100.0%      69,430

                                                             

(((((A*1.136)*1.136)*1.136)*1.136)*1.136)             13.6%    69,430  
100.0%      69,430

                                                             

(((((A*1.137)*1.137)*1.137)*1.137)*1.137)             13.7%    69,430  
100.0%      69,430

                                                             

(((((A*1.138)*1.138)*1.138)*1.138)*1.138)             13.8%    69,430  
100.0%      69,430

                                                             

(((((A*1.139)*1.139)*1.139)*1.139)*1.139)             13.9%    69,430  
100.0%      69,430

                                                             

(((((A*1.14)*1.14)*1.14)*1.14)*1.14)                  14.0%    71,280  
100.0%      71,280

                                                             

(((((A*1.141)*1.141)*1.141)*1.141)*1.141)             14.1%    71,280  
100.0%      71,280

                                                             

(((((A*1.142)*1.142)*1.142)*1.142)*1.142)             14.2%    71,280  
100.0%      71,280

                                                             

(((((A*1.143)*1.143)*1.143)*1.143)*1.143)             14.3%    71,280  
100.0%      71,280

                                                             

(((((A*1.144)*1.144)*1.144)*1.144)*1.144)             14.4%    71,280  
100.0%      71,280

                                                             

(((((A*1.145)*1.145)*1.145)*1.145)*1.145)             14.5%    71,280  
100.0%      71,280

                                                             

(((((A*1.146)*1.146)*1.146)*1.146)*1.146)             14.6%    72,000  
100.0%      72,000

                                                             

(((((A*1.147)*1.147)*1.147)*1.147)*1.147)             14.7%    72,000  
100.0%      72,000

                                                             

(((((A*1.148)*1.148)*1.148)*1.148)*1.148)             14.8%    72,000  
100.0%      72,000

                                                             

(((((A*1.149)*1.149)*1.149)*1.149)*1.149)             14.9%    72,000  
100.0%      72,000

                                                             

(((((A*1.15)*1.15)*1.15)*1.15)*1.15)       +    15.0%    72,000   100.0%  
72,000

 

*(SHALL BE REDUCED BY SHARES EARNED, IF ANY, IN YEARS 3&4)

 

In the event of termination for a Qualified Reason, the number of shares earned

shall be measured at the end of the fiscal year in which the termination for a

Qualified Reason occurred, and shall be paid after the end of such fiscal year.

Accordingly, no Restricted Units will vest if termination occurs during fiscal

year 2009.

 